EXHIBIT 10.1

 

Memorandum of Understanding between Airborne Wireless Network and Electric
Lightwave Holdings, Inc. dated December12, 2016.

 

 

 

 

 

 

 

 

 

 



 1

 



 

Airborne Wireless Network; The world's first airborne, fully meshed, digital
super highway

 

Subject to Contract

 

Memorandum of Understanding

 

Between

Airborne Wireless Network.

4115 Guardian Street Suite C

Simi Valley, CA 93063

 

and

 

Electric Lightwave Holdings, Inc.

18110 SE St., Building One, Suite 100

Vancouver, WA 98683

 

This Memorandum of Understanding (“MOU”) sets forth the terms and understanding
between the parties regarding the development of a defined portion of Airborne
Wireless Network's ground based system infrastructure. Except as otherwise
stated herein, this MOU is not intended to be and does not constitute a legally
binding obligation of any party hereto, and no individual or entity will have
any right so obligations of any kind what so ever relating to the transactions
contemplated herein unless and until definitive documentation with respect
thereto is executed and delivered.

 

Airborne Wireless Network, Inc. 4115 Guardian Street, Suite C, Simi Valley,
California

info@airbornewirelessnetwork.com

 



 2

 



  

Airborne Wireless Network - Electric Lightwave Holdings, Inc.

Memorandum of Understanding

 

 

Purpose

 

This MOU establishes the mutually beneficial relationship between Airborne
Wireless Network and Electric Lightwave Holdings, Inc., including any affiliate
which controls, is controlled by or is under common control with Electric
Lightwave Holdings, Inc. ("ELW"), including a trust ("ELW"), for the purpose of
developing and supporting Airborne Wireless Network's ground based system
infrastructure and offering defined benefits to Electric Lightwave Holdings,
Inc.

 

Background

 

Airborne Wireless Network ("AWN") intends to develop the next generation of
aircraft based, broadband connectivity. As part of its Infinitus Digital Super
highway system development AWN’s business plan requires partnering with
traditional data transfer companies. The company views this partnership as a
logical step as ELW has an established network of fiber cables and data centers
throughout the Western United States including a link to the Hawaiian Islands.
This partnership will provide support for AWN's ground segments in this region.
This agreement, once finalized, will allow the Infinit us Digital Super High way
access to strategic real estate with in the Western US on which AWN may
construct its ground stations and may connect to existing surface
infrastructures.

 

Benefits

 

There are distinct benefits to both parties; these are defined as follows:

 

For Airborne Wireless Network -

 



 

1.Access to ELW's 12500 miles of fiber cabling infrastructure in the Western US.

 

 

 

 

2.Access to ELW's Data centers to facilitate AWN's system data traffic.

 

 

 

 

3.Access to strategic ELW real estate on which AWN will construct its various
ground stations within the Western US region.

 

 

 

 

4.Assistance with, or referrals for Airborne Wireless Network throughout its
testing phases to final system rollout.

 

 

 

 

5.The ability to reach the milestones in Airborne Wireless Network’s business
plan.

 

 

 

 

6.Airborne Wireless Network's value increased with each milestone meet; access
to an established surface data transfer infrastructure will be one of these
milestones.



 

Airborne Wireless Network, Inc. 4115 Guardian Street, Suite C, Simi Valley,
California

info@airbornewirelessnetwork.com

 



 3

 



 

Airborne Wireless Network - Electric Lightwave Holdings, Inc.

Memorandum of Understanding

 

For Electric Liqhtwave-

 



 

1.Access to Airborne Wireless Network's Infintus Digital Super highway
infrastructure.

 

 

 

 

2.Significantly Increased Data Traffic and associated revenues.

 

 

 

 

3.ELW receives additional trade recognition as being one of Airborne Wireless
Network's pioneering partners.



 

Confidentiality

 

The terms of this MOU and au other discussions regarding this transaction shall
remain strictly confidential, and subject the Mutual Non-Disclosure Agreement
executed by the parties.

 

Duration

 

This MOU shall be valid until superseded by the final agreement between the
parties.

 

Intent

 

It is the intent of this MOU to reach a definitive agreement by no later than
December 30th 2016, or such later date which is practical for both parties.

 

Airborne Wireless Network, Inc. 4115 Guardian Street, Suite C, Simi Valley,
California

info@airbornewirelessnetwork.com

 



 4

 



 

Airborne Wireless Network - Electric Lightwave Holdings, Inc.

Memorandum of Understanding

 

Contact Information

 

Airborne Wireless Network

J. Edward Daniels,

President

4115 Guardian Street, Suite C

Simi Valley, CA. 93063

Office +1805 583-4302

 

Electric Lightwave Holdings, Inc.

Name: _____________________

Title: ______________________

18110 SE 34th St. Building One, Suite 100

Vancouver, WA. 98683

Office

 

[atlw_ex101img1.jpg]

 

Airborne Wireless Network, Inc. 4115 Guardian Street, Suite C, Simi Valley,
California

info@airbornewirelessnetwork.com

 

 



5



 